Exhibit 99.1 UPDATE: Ethan Allen Comments Further on Department of State Worldwide Residential Furniture Program DANBURY, CT, August 4, 2016 (GLOBE NEWSWIRE) Ethan Allen Interiors Inc. ("Ethan Allen" or the "Company") (NYSE:ETH) announced yesterday that the Company has been awarded a blanket purchase agreement (“BPA”) for the Department of State "Worldwide Residential Furniture Program". Ethan Allen, through its subsidiaries, is a GSA contractor and under this program will have the opportunity to provide home furnishings for the Department of State employees and family residences located abroad. In response to questions on this award, the company is providing further clarification that the BPA is effective for approximately five years, until July 28, 2021. Since this is a multiple award schedule, it is likely that one or more other furniture companies were also awarded a BPA for the Worldwide Residential Furniture Program. The final number of participants awarded a BPA has not yet been announced. The program has a ceiling amount of $300 million in total orders, which averages $60 million per year in potential annual order volume under the program that may be subject to bid by the BPA awardees. About Ethan Allen Ethan Allen Interiors Inc. (NYSE:ETH) is a leading interior design company and manufacturer and retailer of quality home furnishings. The company offers complimentary interior design service to its clients and sells a full range of furniture products and decorative accessories through ethanallen.com and a network of approximately 300 Design Centers in the United States and abroad. Ethan Allen owns and operates nine manufacturing facilities including six manufacturing plants and one sawmill in the United States plus one plant each in Mexico and Honduras. Approximately seventy percent of its products are made in its North American plants. For more information on Ethan Allen's products and services, visit ethanallen.com. Ethan Allen Interiors Inc.
